In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana

            _________________________

                 No. 06-12-00030-CV
           ______________________________


         THE FANNIN COUNTY COMMUNITY
SUPERVISION AND CORRECTIONS DEPARTMENT, Appellant

                             V.

               GLENDA SPOON, Appellee



      On Appeal from the 336th Judicial District Court
                  Fannin County, Texas
              Trial Court No. CV-10-39887




        Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Moseley
                                          MEMORANDUM OPINION

            Glenda Spoon, appellee, has filed a motion to dismiss this appeal for want of jurisdiction,

stating that the trial court dissolved the order from which this is brought. We have received and

considered Fannin County Community Supervision and Corrections Department’s response.

            Due to the fact that the trial court has dissolved the order from which an appeal was

taken,1 there remains no appealable order. Thus, this Court has no jurisdiction over the appeal.

            We grant appellee’s motion and dismiss the appeal for want of jurisdiction.




                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:                 June 12, 2012
Date Decided:                   June 13, 2012




1
    See TEX. R. APP. P. 29.5.

                                                     2